MEMORANDUM **
Manuel Alberto Palomares, a native and citizen of Mexico, petitions for review of *629the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The agency properly concluded that Palomares did not present sufficient evidence to establish that his failure to appear at his removal hearing was due to exceptional circumstances. The agency’s denial of Palomares’ motion to reopen was therefore not “arbitrary, irrational or contrary to law.” Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002).
Palomares’ contention that he was denied due process because he was ordered removed in absentia lacks merit, see Singh-Bhathal v. INS, 170 F.3d 943, 946-47 (9th Cir.1999), as do his remaining contentions.
Palomares’ counsel is cautioned that his opening brief does not meet this court’s standards. See generally Fed. R.App. P. 28; 9th Cir. R. 28-2.
PETITION FOR REVIEW DENIED.

 his disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.